Citation Nr: 0312273	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a low back disability 
with degenerative joint disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1966 to 
August 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted an 
increased rating to 20 percent for the veteran's service-
connected low back disability.  The Board Remanded this case 
to the RO in January 2001 for additional development, 
including a VA examination and medical opinions.  The case 
was then returned to the Board. 

The Board notes that, in a May 2003 brief (also known as an 
informal hearing presentation), the veteran's representative 
wrote that he was filing a "Notice of Disagreement" with 
the RO's November 2001 denial of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  A review of the record, however, 
reflects that, following the November 2001 RO rating decision 
denial of TDIU, the veteran did not enter a notice of 
disagreement with that rating decision within one year of the 
November 13, 2001 letter notice from the RO of the denial of 
TDIU.  The representative's May 2003 brief is well over one 
year from notice of the November 2001 RO rating decision.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
TDIU is not in appellate status before the Board.  The RO 
should consider whether the veteran's representative, in the 
May 2003 brief, is attempting to enter a new claim for TDIU.  



REMAND

The January 2001 Board remand requested the VA medical 
examiner to examine the veteran, offer diagnoses of low back 
disability, to note any weakened movement, including weakened 
movement against varying resistance, excess fatigability with 
use, incoordination, painful motion, and pain with use, and 
to provide an opinion as to how these factors result in any 
limitation of motion.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (remand by the Board confers upon a claimant, 
as a matter of law, the right to compliance with remand 
orders).  

The July 2002 report of VA spine examination conducted 
pursuant to the Board remand reflects that the VA examiner 
reviewed the claims file, examined the veteran, and recorded 
measures of limitation of motion of the lumbosacral spine.  
The VA examiner noted generally that the veteran had 
"painful and limited range of motion of the lumbosacral 
spine"; however, the report is ambiguous as to why there was 
limitation of motion of the lumbosacral spine.  The 
examination report does not indicate whether the veteran 
experienced flare-ups of pain with use or activity; whether 
limitations of motion recorded were due to painful motion; at 
what point, if any, during range of motion testing low back 
pain set in; whether during the measures of motion of the 
lumbosacral spine the veteran (subjectively) complained of, 
or was found upon examination (objectively) to have, painful 
limitation of motion; and how pain or any other factor noted 
resulted in any limitation of motion of the lumbosacral 
spine.  In accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination must cover any weakened movement, 
including weakened movement against varying resistance, 
excess fatigability with use, incoordination, painful motion, 
and pain with use, and must provide an opinion as to how any 
of these factors results in any limitation of motion. 

By rating decision in May 1989, service connection was 
established for low back pain, rated as 10 percent disabling 
under Diagnostic Code 5295.  The rating decision noted that 
X-rays had revealed spondylolysis and spondylolisthesis, and 
that the veteran had pain to palpation over the sacroiliac 
joint.  Based on X-ray evidence of disc herniation at L1 with 
sclerosis hypertrophy and spurring, in the December 1996 
rating decision on appeal, the RO determined that 
degenerative joint disease was a part of the veteran's low 
back disability, and accordingly increased the disability 
rating to 20 percent under Diagnostic Code 5295. 

The July 2002 VA examination report entered diagnoses that 
included injury of the thoracolumbar spine in 1972, status 
post surgery of the thoracic spine in 1997, and chronic 
thoracolumbar spine pain due to degenerative disc disease of 
the thoracolumbar spine.  The additional diagnosis, 
spondylolisthesis and spondylolysis at L5-S1, pertained to 
the veteran's service-connected lumbosacral spine disability.  
The VA examination did not offer a medical etiology opinion 
as to whether the diagnosed thoracic spine disorders were 
etiologically related to (caused or aggravated by) the 
veteran's service-connected lumbosacral spine disability, 
which includes low back pain, spondylolisthesis and 
spondylolysis at L5-S1, and degenerative joint disease.  
Whether the diagnosed thoracic spine disorders are caused or 
aggravated by the veteran's service-connected lumbosacral 
spine disability, and a determination as to whether thoracic 
and lumbosacral spine disabilities manifest distinct, 
overlapping, or the same symptomatology needs to be resolved 
prior to rating the veteran's service-connected lumbosacral 
spine disability.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Another VA examination is necessary in this case to afford 
the veteran a complete and thorough VA examination, and to 
obtain the medical opinions necessary to substantiate his 
claim for increased rating for his lumbosacral spine 
disability.  The veteran is again notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2002).


While this claim is in remand status, the RO should obtain 
any additional relevant VA treatment records because these 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Records for 
treatment through March 2001 from Indianapolis and through 
October 2001 from Marion have already been obtained.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must obtain the appellant's 
medical records from the VA facility in 
Indianapolis for treatment since March 
2001 and from the VA facility in Marion 
for treatment since October 2001.  The RO 
should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  When the above development has been 
accomplished, schedule a VA medical 
examination by a physician or appropriate 
specialist to ascertain the current 
nature and extent of his service-
connected lower back disability.  All 
indicated studies, to include range of 
motion studies, must be accomplished.  
The examiner should enter diagnoses for 
all thoracic and lumbosacral spine 
symptomatology.  The claims folder must 
be made available to the examiner, and 
relevant documents in the claims file 
should be reviewed by the examiner in 
conjunction with completion of the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

After examination and review of the 
relevant findings and documents in the 
claims file, the VA examiner should offer 
the following medical opinions:

(A)  Does the veteran have any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain with use due to 
his service-connected lumbosacral spine 
disability (which includes low back pain, 
spondylolisthesis and spondylolysis at 
L5-S1, and degenerative joint disease)?  
The examiner should note at what point 
during motion testing range of motion is 
impeded due to subjective or objective 
measures of painful motion or other 
factors indicated above.  
(B)  If so, how do these factors result 
in any limitation of motion?  All 
objective findings are to be reported in 
support of the opinion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated. 
(C)  Is it at least as likely as not that 
the thoracic spine diagnoses - injury of 
the thoracolumbar spine in 1972, status 
post surgery of the thoracic spine in 
1997, and chronic thoracolumbar spine 
pain due to degenerative disc disease of 
the thoracolumbar spine - are 
etiologically related to (either cause or 
aggravated by) the veteran's service-
connected lumbosacral spine disability 
(which includes low back pain, 
spondylolisthesis and spondylolysis at 
L5-S1, and degenerative joint disease)?  
(D)  If the thoracic spine disorder(s) 
are not likely related to the lumbar 
spine disorder(s), then the examiner 
should render an opinion as to which 
symptoms and what impairment are due to 
the thoracic spine disorder(s) versus the 
service-connected lumbar spine 
disorder(s).  If this question cannot be 
answered, that should be stated.

3.  The RO should then thoroughly review 
the claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
claim on appeal.  The RO should review 
the examination report and be sure it is 
complete, provides all necessary 
information, and answers all questions 
asked.  If it does not, it must be 
returned to the examiner for corrective 
action.

4.  Then, the RO should readjudicate the 
claim.  If the full benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



